Citation Nr: 0609758	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  94-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from 
June 13, 1991 to September 27, 1994, for degenerative disc 
disease of the lumbar spine. 

2.  Entitlement to an evaluation in excess of 20 percent from 
September 28, 1994 to November 8, 1998, for degenerative disc 
disease of the lumbar spine. 

3.  Evaluation of degenerative disc disease of the lumbar 
spine, currently rated as 60 percent disabling. 

4.  Entitlement to a disability rating in excess of 20 
percent for residuals, medial meniscectomy, right knee, from 
June 13, 1991 to January 22, 1996.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
February 1985.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Los Angeles, California, Regional Office (RO).  This case was 
previously remanded in November 1995 and November 1999 for 
further evidentiary development.  

By a rating action in August 2001, the RO granted the service 
connection for degenerative disc disease of the lumbar spine 
and assigned a 10 percent rating effective from June 13, 
1991, a 20 percent rating effective from September 28, 1994, 
a 100 percent rating effective from March 1, 1995, a 20 
percent rating effective from June 1, 1995, a 60 percent 
rating effective from November 9, 1998, a 100 percent rating 
effective from December 16, 1998, and a 40 percent rating 
effective from March 1, 1999.  In addition, the RO increased 
the evaluation for residuals of a medial meniscectomy of the 
right knee from 20 percent rating to 30 percent, effective 
January 23, 1996, and the RO granted a separate 10 percent 
rating for right knee arthritis as of June 13, 1991.  The 
veteran perfected a timely appeal for a higher initial 
evaluation for degenerative disc disease of the lumbar spine, 
and a higher initial evaluation for a right knee disability 
for the period from June 13, 1991, to June 22, 1996.  

In October 2002, the Board remanded the veteran's claims to 
the RO for further development.  In May 2004, the Board again 
remanded the case to the RO for still further development.  

By a rating action, dated in December 2003, the RO denied the 
veteran's claim of entitlement to an earlier effective date 
for the grant of a total disability evaluation based on 
individual unemployability (TDIU).  Later that month, he was 
notified of that decision, as well as his appellate rights.  
A notice of disagreement (NOD) was not received within the 
appeal period, with which to initiate the appellate process 
to that decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.302 (2005).  However, in a statement, 
dated in July 2005, the veteran appears to be raising the 
issue of entitlement to an earlier effective date for a TDIU.  
This issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The evidence for the period from January 13, 1991 to 
September 27, 1994, reflects symptoms of moderate disability 
due to degenerative disc disease in the veteran's lumbar 
spine.  

2.  During the period from September 28, 1994 to November 8, 
1998, the evidence of record shows that degenerative disc 
disease of the lumbar spine resulted in no more than moderate 
impairment due primarily to pain and limitation of motion.  

3.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is currently manifested by pain and 
functional loss such that he requires regular use of 
assistive devices.  The evidence of record indicates that the 
veteran's service-connected low back disability does not 
encompass spinal cord involvement, ankylosis or foot drop.  

4.  During the period from June 13, 1991 to January 22, 1996, 
the service-connected residuals of a medial meniscectomy of 
the right knee were productive of not more than moderate knee 
impairment manifested by recurrent subluxation or lateral 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for degenerative 
disc disease of the lumbar spine, for the period from June 
13, 1991, to September 27, 1994, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.321, Part 4, 4.71a, Diagnostic Code 
(DC) 5293 (2005).   

2.  An evaluation in excess of 20 percent is not warranted 
for degenerative disc disease of the lumbar spine, during the 
period prior to November 8, 1998.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2005).  

3.  An evaluation in excess of 60 percent for degenerative 
disc disease of the lumbar spine, beginning November 9, 1998, 
is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.40, 4.45, 
.4.59, 4.71a; Diagnostic Code 5293 (effective prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 26, 2003, adding diagnostic codes 5235 
to 5243).  

4.  The criteria for a rating in excess of 20 percent for 
residuals of a medial meniscectomy of the right knee, from 
June 13, 1991, to January 22, 1996, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1-4.10, 4.71a, Diagnostic 
Code 5257 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Another letter was issued in May 2004.  
Those letters informed the veteran of the evidence required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with medical examinations in September 
1998, June 2000, July 2002, May 2003, and March 2005.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claims.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Factual Background.

The veteran's claim for an increased rating for his right 
knee disorder (VA Form 21-4138) was received at the RO on 
June 13, 1991.  Subsequently, in another VA Form 21-4138, the 
veteran requested service connection for a low back disorder.  

Of record are VA outpatient treatment reports, dated from 
July 1990 to August 1991, which show that the veteran 
received clinical evaluation and treatment for several 
disabilities, including degenerative joint disease in the 
right knee.  During a clinical visit in August 1991, the 
veteran complained of pain and popping in the right knee; he 
also complained of giving way in the right knee since 1980.  
Examination revealed crepitation in the right knee.  X-rays 
revealed marked osteoarthritis in the right knee.  Also of 
record is an examination report from Dr. Margaret E. 
Elfering, dated in October 1991.  It was noted that the 
veteran was wearing braces; he described his pain as a 
constant sharp ache with swelling, stiffness, and numbness in 
the right knee.  X-ray study of the right knee revealed 
arthritis in the femoral tibia compartment.  The pertinent 
diagnosis was severe osteoarthritis in the 3 compartments of 
the right knee, along with tibia and femoral arthritis.  The 
examiner noted that the veteran would need a total knee 
prosthesis in the future; he was to continue wearing the knee 
brace.  The examiner explained to the veteran that the only 
thing he was able to do as exercise would be swimming.  

The veteran was afforded a VA compensation examination in 
December 1991.  Range of motion in the right knee was from 0 
degrees to 115 degrees.  There was medial joint line 
tenderness.  X-ray study revealed severe osteoarthritis in 
the medial compartment.  The impression was severe 
osteoarthritis, right knee.  Received in May 1992 were VA 
outpatient treatment reports, dated from May 1985 to April 
1992, which show that the veteran received ongoing clinical 
evaluation for several disabilities, including a right knee 
disorder.  During a clinical visit in January 1992, the 
examiner noted a history of lower back pain ever since a back 
injury during a parachute jump in 1984.  It was noted that 
the veteran had moderate pain in the lumbar spine.  

Received in November 1992 were private treatment reports, 
dated from October 1991 to September 1992, reflecting 
treatment for arthritis in the right knee.  In a treatment 
report, dated in June 1992, Dr. Thomas Ferro indicated that 
the veteran was referred to him for evaluation of problems 
with his knees.  His main complaint was pain in the knees, 
with the right knee being the most symptomatic.  It was noted 
that the veteran's right knee was quite painful and hurt him 
at night as well as with activity.  He indicated that the 
veteran had not had problems with lateral patellar 
dislocation since the Hauser procedures to his right knee, 
but he still had some subluxation.  The veteran also reported 
that the pain in the right knee was mostly medially and 
occasionally had some giving away-type catching symptoms.  
The impression was post-traumatic osteoarthritis of the right 
knee, status post medical meniscectomy with possible further 
meniscal injury and chondromalacia of the patella.  

Received in April 1993 was the report of a magnetic resonance 
imaging (MRI), conducted in November 1992, which revealed a 
complex tear of the medial meniscus involving the anterior 
and posterior horns with minimal normal meniscus remaining; 
grade III tear, anterior horn of lateral meniscus; severe 
osteoarthritis, predominantly involving the medial 
compartment with loss of cartilage, osteophyte formation and 
small subchondral cyst; moderate right knee effusion.  It was 
noted that the anterior and posterior cruciate ligaments and 
the medial and lateral collateral ligaments were intact.  

Received in August 1993 were treatment records from Dr. 
Thomas D. Ferro, dated from June 1992 to February 1993, 
reflecting ongoing clinical evaluation and treatment for 
multiple chronic problems, including bilateral knee 
arthritis, more marked on the right.  Among these records is 
the report of an x-ray study of the knees, dated in June 
1992, reflecting a finding of degenerative arthritis 
primarily in the right knee.  When seen in February 1993, the 
veteran reported problems with pain in his feet, more marked 
on the right; he also reported chronic low back pain.  It was 
noted that the veteran desired referral to the VA back clinic 
because of low back pain, which had become more bothersome 
lately.  It was noted that he did not have clear radicular 
signs, but he did complain of left hip pain.  Straight leg 
raising was negative bilaterally.  Examination of the back 
showed some diffuse lower lumbar spine paraspinous muscle 
tenderness, and pain with range of motion consistent with 
osteoarthritis.  

An August 1993 VA outpatient treatment report noted that the 
veteran had an antalgic gait favoring his left heel.  His 
spine was straight.  No spasm was noted.  Spine was straight, 
nontender, with minimal right paraspinous lumbar.  Forward 
flexion was to 4" off the foot; extension was 30 degrees, 
right bending to 25 degrees, left bending to 30 degrees.  The 
assessment was mechanical back pain, secondary to L4-5, 
degenerative disc disease.  Received in September 1995 were 
VA outpatient treatment reports, dated from May 1992 to May 
1994, reflecting ongoing treatment for several disabilities, 
including complaints of low back pain.  During a clinical 
visit on January 29, 1993, the veteran indicated that his low 
back pain was becoming more severe and interfering with his 
sleep.  On examination, he had moderate pain in the 
lumbosacral area.  A VA outpatient treatment report, dated 
August 9, 1993, reported complaints of low back pain due to 
L4-5 disc herniation.  At the time, it was noted that the 
veteran had right paraspinous lumbar tenderness.  There was 
no spasm, but he had positive SI tenderness.  X-ray study 
revealed mild disc narrowing L4-5, L5-s1; and MRI revealed 
old disc herniation, L4-5 and L5-S1.  The impression was 
mechanical back pain, secondary to L4-5 and L5-S1 
degenerative disc disease.  Additional VA treatment reports, 
dated from April 1985 to May 1996, were received at the RO in 
May 1996.  

The veteran was afforded a VA compensation examination in 
January 1996, at which time he indicated that orthopedic 
surgeons who have evaluated him for right knee pain in recent 
years believe that he will eventually require a right knee 
prosthesis due to the severe osteoarthritis.  The veteran 
complained of right knee pain, most severe medially.  The 
veteran indicated that the right knee pain increased in 
severity with physical activity, and with the onset of cold 
and damp weather.  He also noted that the right kneecap will 
periodically move laterally and then return to its normal 
position.  Examination of the right knee revealed a healed 
longitudinal surgical scar, 22 cm. in length, over the 
anterior medial aspect of the right knee.  There was moderate 
tenderness over the anterior, anterior medial, anterior 
lateral aspect of the right knee.  The right knee was 
moderately and diffusely edematous.  No right knee erythema 
was noted.  The veteran developed moderate diffuse right knee 
pain with extension of the right knee to point 10 degrees 
below the horizontal and with flexion of the right knee to 
the 90 degree position.  McMurray's test was negative.  No 
evidence of cruciate or collateral ligament injury was noted.  
Right thigh motor strength, right lower leg motor strength, 
and right ankle motor strength were noted to be 40 percent of 
normal.  The examiner stated that a November 1992 MRI of the 
right knee revealed evidence of medial and lateral meniscus 
tears; and severe osteoarthritis was also noted on MRI, and 
the severe osteoarthritis was believed to be the cause of the 
veteran's continuing right knee pain.  

Of record is the report of a QTC examination, conducted in 
September 1998, at which time the veteran indicated that he 
injured his back in parachute jump in 1984, with herniated 
disc operated on in 1992.  It was noted that the veteran was 
able to walk with the assistance of another person for 
several blocks.  Examination of the back revealed 45 degrees 
of flexion, and 10 degrees of extension.  The examiner 
recommended braces on the right knee, and the use of crutches 
when the knees are bad.  He had trouble leaning forward to 
grab pants, and therefore often uses sandals.  Lower 
extremities were without restrictions due to muscle atrophy, 
contracture, weakness or lack of coordination right or left.  
There was limited motion of the right knee with the knee 
extending to 20 degrees and flexing to 90 degrees.  There was 
a positive McMurray sign on the right knee with a normal 
drawer sign.  Reflexes knees jerk and Achilles 1+ 
symmetrical, biceps and triceps.  Coordination and muscle 
function were normal.  The pertinent diagnoses were 
impairment of the right knee with meniscectomy and arthritis.  

Received in January 2000 was a copy of a Social Security 
Administration (SSA) award, dated in March 1988, which show 
that the veteran was found to be disabled; the primary 
diagnoses were degenerative joint disease, lumbar spine and 
right knee.  Also received in January 2000 were treatment 
records were Dr. Ernest S. Brigham, dated from December 1993 
to May 1995.  In the December 1993 statement, Dr. Brigham 
indicated that the veteran presented with significant low 
back pain, which was the result of insidious nature 
attributed to his service related accident and resultant 
proneness to exacerbation from the debilitating nature of his 
traumatic mishap.  In a consultation report from Dr. Edelman, 
dated September 28, 1994, it was noted that the veteran had 
had back pain dating back to 1984; he had episodes of pain 
that flared on and off such that he had an MRI in 1989, which 
revealed an old disk herniation.  He noted that the pain was 
tolerable until approximately two weeks ago when he woke up 
with severe low back pain and right paraspinal and buttock 
pain with some radiation down the leg, aggravated by all 
activities.  In a letter dated in April 1995, Dr. Alan 
Edelman noted that the veteran underwent a lumbar diskectomy 
for herniated disk on the right at L4-5.  Dr. Edelman stated 
that, based on information the veteran gave him, the current 
episode may well represent exacerbation of a pre-existing 
problem attributable to the inservice injuries.  
Subsequently, in May 1995, Dr. Brigham stated that, it was 
his opinion, the significant low back pain at the time the 
veteran was seen at the clinic was the result of his service 
related accident.  

Among these records is the report of a consultation by Dr. 
Larry D. Herron, dated November 9, 1998, indicating that the 
veteran was fine until four months ago when he noted the 
insidious onset of right leg pain; he noted that the veteran 
had had no improvement on conservative care.  The veteran 
complained of burning and/or aching low back pain which 
radiates into the right buttock and the right posterior thigh 
and anterolateral calf to the ankle.  He had numbness 
bilaterally of his ankles and knees.  His pain was worse with 
sitting, bending, and twisting.  He had a gait disturbance 
secondary to pain.  He denied lower extremity motor weakness 
and bowel or bladder dysfunction.  The veteran had a midline 
lumbar scar, right sciatic notch tenderness, marked 
restriction of lumbar flexion, extension, and right lateral 
flexion.  Straight leg raising was 30/60 degrees with a 
positive right tests, 3/5 motor power in the right gluteus 
medius, 3-/5 in the right peroneal, and 2/5 in the right 
tibialis anterior and extensor hallucis longus, foot drop 
gait, symmetrical reflexes, and a normal lower extremity 
sensory examination.  Lumbar MR Scan dated in October 1998 
revealed a right L4-5 inferiorly extruded disc herniation, a 
right L4-5 laminectomy defect, and L4-5 and L5-S1 
degenerative disc disease with retrolisthesis at L4-5.  The 
pertinent diagnoses were right L4-5 recurrent disc 
herniation, and L4-5 and L5-S1 degenerative disc disease.  

In a letter, dated in December 1999, Dr. John P. Okerblom 
indicated that the veteran had an unusually severe problem 
with discogenic disease in his spine; and he developed 
multiple levels of herniated discs both in his neck and in 
his back.  Dr. Okerblom stated that the extensive 
musculoskeletal and spinal disorders were unusual in a man of 
the veteran's age, and it was highly likely that the injuries 
were related to the parachute jumps he performed in service.  

An X-ray study of the lumbar spine, performed in September 
1998, revealed postoperative and degenerative changes with 
disk space narrowing and osteophytosis, particularly at L4-
L5, and disk space narrowing and sclerosis at L5-S1.  Results 
of an MRI of the lumbar spine, dated in October 1998, 
revealed findings consistent with a recurrent right posterior 
focal protrusion of the L4-5 disc; this was slightly inferior 
to the disc level so may actually represent an extruded 
fragment; and desiccation and circumferential bulging of the 
L5-S1 disc, bilateral foraminal stenosis was shown at that 
level, more marked on the left than the right.  In December 
1998, the veteran underwent a right L4-5 repeat laminectomy 
and discectomy.  

Received in January 2000 were results of VA radiographic 
studies, dated from August 1991 to March 1994.  An X-ray 
study of the lumbar spine, performed in June 1993, revealed 
findings of degenerative disc disease at L4-5 and L5-S1, and 
a small amount of disc bulging of L4-5.  There was no 
evidence of spinal or foraminal stenosis.  An X-ray study of 
the lumbar spine, dated in August 1993, revealed minimal 
narrowing of the L4-L5, intervertebral disc space; otherwise 
negative.  

On the occasion of a VA examination in June 2000, the veteran 
reported injuring his low back in October 1984 during a 
parachute jump.  The veteran indicated that his back became 
worse after discharge; he stated that he was unable to stand 
up straight without pain.  The veteran also indicated that he 
developed an area of numbness, primarily along the right 
lateral thigh, traveling from low back to about the lateral 
knee area.  Straight leg raising was to 90 degrees, 
bilaterally.  In the recumbent position, the veteran 
complained of calf tension with LSR at about 70 degrees on 
the right and 75 degrees on the left, but he had no pain 
radiation from the low back area.  Left sacroiliac joint was 
tender to percussion; however, Gaenslen's maneuver was 
negative.  The veteran was able to perform heel and toe walk.  
There were no gross soft tissues or skeletal abnormalities 
visible or palpable on examination of the back.  Range of 
motion studies showed full range of motion in all directions, 
without apparent pain.  The pertinent diagnosis was 
degenerative disc disease of the lumbar spine, with virtually 
normal ROM studies, exception being lateral rotation with 
moderate deficits.  The examiner opined that the etiology of 
the veteran's low back condition was as likely as not the 
chronic gait antalgia caused by his lower extremity service-
connected conditions.  

The veteran was afforded another VA examination in July 2002, 
at which time he complained of pain on a daily basis with 
exacerbations intermittently.  There was radiation of pain 
upon movement present, muscle spasm present, and tenderness 
present.  Straight leg raising test on the right is positive.  
There were signs of radiculopathy on the right.  There was 
also noted weakness to dorsiflexion of the right ankle, and 
4-5 weakness on strength test on the right ankle.  Range of 
motion of the lumbar spine revealed a flexion of 45 degrees, 
extension was 5 degrees, right lateral flexion was 20 
degrees, left lateral flexion was to 20 degrees, right 
rotation was 20 degrees, and left rotation was to 20 degrees.  
The examiner noted that range of motion of the lumbar spine 
was limited by pain at the end of motion, not additionally 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  No ankylosis of the lumbar spine was noted.  
Motor function was normal, except for the previously 
described 4-5 strength to dorsiflexion of the right ankle.  
Sensory function was normal.  X-ray study of lumbar spine 
revealed degenerative disc disease, L4-5 and L5-S1, otherwise 
negative.  The pertinent diagnosis was progressed to lumbar 
spine intervertebral disk syndrome, status post lumbar fusion 
with radiculopathy, degenerative disc disease.  

Of record is the report of an MRI of the lumbar spine, dated 
in July 2002, which revealed severe degenerative disc 
disease, with marked disc desiccation, disc height loss, and 
discogenic endplate changes.  There was posterior disc 
bulging, with accompanying osteophyte formation, and 
hypertrophic facet arthropathy.  Those changes led to mild to 
moderate canal stenosis at that level.  There was mild to 
moderate bilateral L4-5 neural foraminal stenosis, but no 
evidence of severe foraminal stenosis, or nerve root 
impingement.  At L5-S1, there was also evidence of severe 
degenerative disc disease, with disc desiccation and disc 
height loss.  There was hypertrophic facet arthropathy.  
There was mild to moderate right L5-S1, and moderate left L5-
S1 neural foraminal stenosis due to the disc height loss, 
bilateral posterolateral disc-osteophyte complexes, and 
hypertrophic facet arthropathy.  

Received in July 2002 were treatment records from Dr. Thomas 
D. Ferro, dated from June 1992 to May 1993, reflecting 
treatment for several disabilities, including bilateral knee 
arthritis.  

Received in May 2003 were VA outpatient treatment reports, 
dated from January 2001 to March 2003, reflecting ongoing 
clinical evaluation and treatment for multiple chronic 
problems, including bilateral knee arthritis and low back 
pain.  The veteran was seen in February 2003 for complaints 
of low back pain.  The veteran rated the pain in his back as 
a 6 on a scale from 1 to 10; he noted that the pain radiates 
to both lower extremities, but moreso on the right.  He 
reported numbness at about the knees, bilaterally, but denied 
tingling.  He denied lower extremity weakness, but stated 
that his legs tire easily and at times give way.  Examination 
of the lumbar spine revealed reduced range of motion in all 
planes with increase in pain with motion.  Straight leg 
raising was negative in both lower extremities.  Motor 
strength was 5/5.  He was unable to toe and heel walk due to 
pain.  There was decreased pinprick on the right L3 and left 
L4/5.  His gait was normal.  The assessment was multiple 
complaints of spine pain from cervical to lumbar spine 
secondary to cervical and lumbar spondylosis with moderate 
stenosis and no myelopathy.  There was also myofascial 
component to the pain.  

The veteran was afforded a VA examination in May 2003, at 
which time he complained of pain in his lower back with 
shooting pains in his bilateral lower extremities, right 
greater than left.  He complained of numbness in the area of 
his right and left dorsum of his thighs and also the dorsum 
of his feet.  He also complained of intermittent loss of 
urine and feels like he has limited control of his bladder 
function.  The veteran's gait was antalgic favoring with 
kyphotic lower back posture, and guarding of the bilateral 
lower extremities.  Generalized muscle weakness and wasting 
was absent.  There was radiation of pain upon movement.  
Muscle spasm was present bilaterally in the paraspinous area.  
Tenderness was present.  Straight leg raising test was 
positive on the right and the left.  There were signs of 
radiculopathy present.  He had decreased light touch in the 
right thigh and dorsum of bilateral feet.  He had 4/5 muscle 
strength in the flexors of the right hip flexor, the knee 
extensor, and ankle dorsiflexors.  Range of motion in the 
lumbar spine revealed a flexion of 30 degrees, extension was 
10 degrees, right lateral flexion was 15 degrees, left 
lateral flexion was 15 degrees, right rotation was 20 
degrees, and left rotation was 15 degrees.  The veteran had a 
significant amount of pain with range of motion and he had a 
significant amount of guarding.  There was no ankylosis of 
the lumbar spine.  The pertinent diagnosis was degenerative 
disk disease of the lumbar spine associated with residuals of 
medial meniscectomy, right knee with radiculopathy.  

Received in September 2004 were treatment reports from Dr. 
Thomas Ferro.  The veteran was seen in April 2002 with 
complaints of back pain.  He denied any radiation of pain 
into the lower extremities.  He denied any numbness, tingling 
or weakness.  There was no lumbar spine tenderness to 
palpation or percussion.  There was slight T4-T5 tenderness 
to palpation and percussion with more right-sided paraspinal 
muscle spasm and tenderness palpable.  There were no focal 
tenderness with 5/5 upper extremity strength; cranial nerves 
II-XII were grossly intact.  The diagnosis was back pain.  

The veteran was afforded a VA compensation examination in 
March 2005, at which time he complained of sharp pain.  He 
noted that the pain was worsened by walking, weight bearing, 
and other activities; the pain was relieved by swimming, 
traction and chiropractic care.  It was noted that the 
veteran had an antalgic gait; he was able to walk unaided, 
but he used a cane.  The veteran admitted to unsteadiness and 
falls.  Range of motion in the lumbar spine revealed flexion 
to 15 degrees; extension was 20 degrees, lateral flexion was 
15 degrees, bilaterally, right lateral rotation was 20 
degrees, and left lateral rotation was 15 degrees.  The 
examiner noted that the lumbar spine motion was further 
limited by pain, early fatigability, easy fatigability; and 
he stated that pain, early fatigability and easy fatigability 
caused an addition reduction in range of motion of 0 degrees.  
The lumbar spine range of motion was slowed due to pain and 
stiffness.  The veteran was unable to walk on his toes and 
heels.  Straight leg raising was negative at 80 degrees.  
Bowel and bladder functions were unaffected.  Peripheral 
sensory functions were unaffected.  The pertinent diagnosis 
was cervical and lumbosacral degenerative disc disease with 
bilateral lower extremity radiculopathy in the L5, S1 and S2 
nerve root distribution.  


III.  Legal Analysis.

Disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder.  
The ratings are intended, as far as practicably can be 
determined, to compensate for the average impairment of 
earning capacity, resulting from the particular disability at 
issue, in civilian occupations.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. For a claim for an increased rating, the 
primary concern is normally the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  In this case, the RO has assigned 
"staged ratings" for degenerative disc disease of the lumbar 
spine, based on their interpretation of the evidence.  In 
part, the Board agrees that there has been a change 
warranting a staged rating.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

A.  Evaluation of degenerative disc disease, lumbar spine.

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).  

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2005).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has also held that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).  

Prior to September 2003, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Code 5292 (effective before 
September 26, 2003).  For lumbosacral strain ratings were 
provided when there was evidence of characteristic pain on 
motion (10 percent), muscle spasm on extreme forward bending 
with loss of lateral spine motion, unilateral, in a standing 
position (20 percent), or listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 38 
C.F.R. § 4.71, Code 5295 (effective before September 26, 
2003).  

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder is shown to be 
mild (10 percent), moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2).  If intervertebral disc syndrome was present in more 
than one spinal segment, provided that the effects in each 
spinal segment were clearly distinct, each segment of the 
spine was to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2005).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 23, 
2003).  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); and For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height (10 percent). 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(effective from September 23, 2003).  

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1). For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted. Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5). 
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as follows:

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months (60 percent);

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(40 percent);

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
(20 percent); and

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months (10 percent).

38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (effective from 
September 26, 2003).  

(i).  Evaluation from June 13, 1991, to September 27, 1994.

The medical evidence of record, during the period from June 
1991 to September 1994, including VA as well as private 
treatment reports, show that the veteran received continuing 
treatment for chronic back pain.  During a clinical visit on 
January 29, 1993, the veteran indicated that his low back 
pain was becoming more severe and interfering with his sleep.  
On examination, he had moderate pain in the lumbosacral area.  
A VA outpatient treatment report, dated August 9, 1993, 
reported complaints of low back pain due to L4-5 disc 
herniation.  At the time, it was noted that the veteran had 
right paraspinous lumbar tenderness.  There was no spasm, but 
he had positive SI tenderness.  X-ray study revealed mild 
disc narrowing L4-5, L5-s1; and MRI revealed old disc 
herniation, L4-5 and L5-S1.  The impression was mechanical 
back pain, secondary to L4-5 and L5-S1 degenerative disc 
disease.  In a statement, dated in December 1993, Dr. Brigham 
noted that the veteran had pain radiating from the sacroiliac 
to the knee area and extremity.  In a treatment report from 
Dr. Smith, dated in February 1994, it was noted that 
herniated lumbar disc was discovered on MRI scan; it was 
reported that the back flares-up occasionally.  A report from 
Dr. Alan Edelman, dated September 28, 1994, indicates that 
the veteran complained of low back pain and right paraspinal 
and buttock pain, with some radiation down the leg, 
aggravated by all activities.  An MRI of the lumbar spine, 
dated October 14, 1994, showed right posterior focal 
protrusion of the L4-5 disc with associated compromise of the 
right anterior aspect of the neural canal and right L4-5 
neuroforamen.  In March 1995, the veteran underwent lumbar 
diskectomy for herniated disc on the right L4-5.  
Subsequently, in December 1998, the veteran underwent right 
L4-5 repeat laminectomy and discectomy.  

The record indicates that the RO assigned a 10 percent 
disability rating for the veteran's back disorder, under DC 
5293, effective June 13, 1991, based on a finding that the 
veteran's disability was only manifested by mild symptoms 
associated with his intervertebral disc disease.  As the RO 
found that the September 28, 1994 treatment report from "Dr. 
Edelman" represents the earliest time at which it was 
"factually ascertainable" that an increase in disability had 
occurred, the disability rating, as indicated previously, for 
the veteran's back disability was increased to 20 percent 
effective from September 28, 1994.  The 20 percent rating was 
assigned under DC 5293 for "moderate" intervertebral disc 
syndrome.  

After reviewing the outpatient treatment records dated from 
June 13, 1991, to September 27, 1994, it is not at all clear 
that the level of disability in the veteran's back reflected 
by the September 28, 1994 treatment report was not 
demonstrated at a time earlier than that time, as these 
records reflect quite frequent instances of treatment for a 
back disorder.  Significantly, in January 1993, the veteran 
complained that the low back pain was worse to the point that 
it was interfering with his sleep.  In December 1993, he 
complained of back pain radiating into the lower extremities.  
Thus, resolving all reasonable doubt in favor of the veteran, 
the Board concludes that the criteria for entitlement to a 20 
percent rating for degenerative disc disease of the lumbar 
spine for the period from June 13, 1991, to September 27, 
1994, are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.  

(ii). Evaluation prior to November 8, 1998.

As for the issue of entitlement to a rating in excess of 20 
percent for intervertebral disc syndrome, prior to November 
8, 1998, the Board concludes that the evidence of record does 
not reflect the "severe" level of disability required for a 
40 percent rating under DC 5293.  To warrant assignment of a 
40 percent evaluation under that diagnostic code, the 
evidence would need to show that the veteran suffers from 
severe symptoms on a recurrent basis, with intermittent 
relief.  In connection with the consultation on September 28, 
1994, there was no vertebral tenderness or spasm.  Femoral 
stretch test was negative.  Motor strength was 5/5 in all 
extremities.  The impression was back and right sciatic pain 
syndrome with some signs of a right L5 radiculopathy and 
signs of mechanical nerve root irritability.  In March 1995, 
the veteran underwent a lumbar discectomy.  Subsequently, 
during a clinical visit in April 1995, the veteran indicated 
that his leg pain and any weakness had largely resolved since 
surgery.  He had no significant back discomfort.  Overall, 
the clinical findings are not consistent with severe 
symptomatology due to disc degeneration so as to warrant 
assignment of a 40 percent evaluation under Diagnostic Code 
5293.  

Moreover, the competent evidence, although reflecting a 
limitation of lumbar motion due to pain, does not show that 
the veteran has severely limited lumbar motion or severe 
functional impairment.  During the period in question, the 
records show that the veteran complained of pain, 
particularly with motion or activity.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  However, examination reports are generally 
negative for notation of any spasm, weakness, fatigability or 
incoordination.  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
degenerative disc disease of the lumbar spine are, however, 
already contemplated by the 20 percent rating.  There is no 
indication in the evidence of record, during the period in 
question, that pain due to DDD of the lumbar spine causes 
functional loss greater than that contemplated by the 
assigned 20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board concludes that the 20 percent rating assigned is 
appropriate for these manifestations and that the findings do 
not more nearly approximate the next higher, or 40 percent, 
rating for degenerative disc disease of the lumbar spine.  38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).  The lay contentions offered in conjunction with this 
claim for increased compensation benefits are outweighed by 
the medical evidence cited above which has been found more 
probative to the issue on appeal and therefore, such 
contentions cannot serve to establish a higher evaluation for 
the back disorder, during the period from September 28, 1994, 
to November 8, 1998.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  

(iii). Evaluation in excess of 60 percent for DDD, lumbar 
spine.

The Board finds an evaluation in excess of 60 percent is not 
warranted.  In regard to a rating based on incapacitating 
episodes under the revised criteria, the maximum evaluation 
is 60 percent.  The Board notes that nothing in the record 
reflects that a doctor has prescribed bed rest.  Thus, even 
if we assume the veteran had periods of incapacitation 
lasting 1 to 2 weeks, every 2-3 month, a higher evaluation is 
not warranted.  The Board notes that a 60 percent evaluation 
is the maximum evaluation under Diagnostic Code 5293.  Thus, 
rating the veteran under intervertebral disc disorder would 
not result in a higher evaluation.  

In addition, a higher evaluation is not warranted under 
Diagnostic Code 5292 or 5295, or based on the new rating 
formula for diseases of the spine.  A 40 percent evaluation 
is the maximum evaluation under Diagnostic Code 5292 and 
5295.  Even in consideration of the neurological impairment 
of the right and left lower extremity, an evaluation in 
excess of 60 percent is not warranted.  In addition, the 
Board notes that the veteran's back is not ankylosed.  Thus, 
an evaluation in excess of 60 percent is not warranted under 
the either the old or new criteria.  

If separately rated on the basis of limitation of motion and 
neurologic deficit in the lower extremities, the combined 
disability does not warrant an evaluation in excess of 60 
percent.  Rather, a maximum evaluation for limitation of 
motion would warrant 40 percent with 10 and 20 percent 
evaluations for the lower extremities respectively.  The 
combined evaluation would reach 57 percent, rounded to 60 
percent, the evaluation currently assigned.  The bilateral 
factor would not effect the overall evaluation.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
Consequently, the benefit sought on appeal is denied.  

B.  A rating in excess of 20 percent for right knee disorder, 
from June 13, 1991, to January 22, 1996.

The veteran's service-connected residuals of medial 
meniscectomy of the right knee was rated 20 percent from June 
13, 1991, to January 22, 1996.  This disability was rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which provides 
for a 30 percent evaluation with severe recurrent subluxation 
or lateral instability.  A 20 percent evaluation is warranted 
with moderate recurrent subluxation or lateral instability.  
A review of the relevant medical evidence fails to show more 
than moderate subluxation or instability during the period of 
time in question.  Therefore, it is the decision of the Board 
that the veteran's right knee disorder does not warrant a 
rating in excess of 20 percent from June 13, 1991, to January 
22, 1996.  

During the period from June 13, 1991, to January 22, 1996, 
there was not shown to be present more than moderate knee 
impairment with subluxation or instability.  These records 
show complaints of pain, swelling, and stiffness in the right 
knee.  In a treatment report from Dr. Ferro, dated in June 
1992, it was noted that the veteran had not had problems with 
lateral patellar dislocation since the procedures to his 
right knee, but he still had some subluxation.  An MRI, 
conducted in November 1992, revealed moderate right knee 
effusion.  In the absence of evidence of a greater level of 
right knee impairment prior to January 23, 1996, a rating in 
excess of 20 percent is not for assignment.  A 30 percent 
rating is not warranted under Diagnostic Code 5257.  The 
evidence shows that the veteran does not have severe 
recurrent subluxation or lateral instability.  

The Board is aware that there is a conflict in the record.  A 
November 1998 private medical report reflected positive 
straight raising, significant decrease in strength, and a 
foot drop gait.  Clearly, this is positive evidence.  
However, examinations dated prior to and since the November 
1998 private medical report have not reproduced this level of 
dysfunction or impairment.  The Board finds that the more 
probative evidence establishes minimal neurologic impairment 
and no drop foot.  Accordingly, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's right knee disorder 
during the period from June 13, 1991, to January 22, 1996.  


ORDER

Entitlement to a 20 percent evaluation for degenerative disc 
disease of the lumbar spine, from June 13, 1991, to September 
27, 1994, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

Entitlement to an evaluation greater than 20 percent for 
degenerative disc disease of the lumbar spine, prior to 
November 8, 1998, is denied.  

Entitlement to an evaluation greater than 60 percent for 
degenerative disc disease of the lumbar spine is denied.  

Entitlement to a disability rating in excess of 20 percent 
for residuals of medial meniscectomy, right knee, during the 
period from June 13, 1991, to January 22, 1996, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


